United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brookfield, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Patricia Lambert, for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0694
Issued: December 31, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On February10, 2020 appellant, through her representative, filed a timely appeal from a
January 10, 2020 decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant
to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that OWCP received additional evidence following its January 10, 2020 decision. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $22,439.23, for the period December 19, 2016 through January 31, 2019, for which she
was not at fault, because she concurrently received FECA wage-loss compensation benefits and
Social Security Administration (SSA) age-related retirement benefits without an appropriate
offset; and (2) whether OWCP properly denied waiver of recovery of the overpayment.
FACTUAL HISTORY
On November 4, 2016 appellant, then an 83-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that on November 3, 2016 she sustained fractures on the left side of
her face when she was involved in a motor vehicle accident while in the performance of duty.
Appellant’s supervisor listed appellant’s retirement coverage as Federal Employees’ Retirement
System (FERS).4 On December 13, 2016 OWCP accepted the claim for acute embolism and
thrombosis of left femoral vein, pleural effusion, closed fracture of right hip, saddle embolus of
pulmonary artery without acute cor pulmonale, acute embolism and thrombosis of deep veins of
left proximal lower extremity, acute respiratory failure with hypoxia hypotension, displaced closed
spiral fracture of shaft of right arm humerus, lip laceration without foreign body, bilateral lefort I
fractures, and iron deficiency anemia secondary to blood loss. OWCP paid appellant wage-loss
compensation on the supplemental rolls effective December 19, 2016, and on the periodic rolls
effective February 5, 2017.5
On April 24, 2019 SSA forwarded a FERS/SSA dual benefits calculation form. The form
reported appellant’s monthly SSA benefit rates as follows: effective December 19, 2016
appellant’s SSA monthly rate with FERS was $1,763.40, and without FERS was $914.80; effective
January 2017 appellant’s SSA monthly rate with FERS was $1,783.00, and without FERS was
$914.80; effective December 2017 appellant’s SSA monthly rate with FERS was $1,818.60, and
without FERS was $933.10; and effective December 2018 appellant’s SSA monthly rate with
FERS was $1,869.50, and without FERS was $959.20.
A FERS offset calculation sheet compiled by OWCP on May 28, 2019 computed an
overpayment in the amount of $22,439.23, for the period December 19, 2016 through
January 31, 2019. OWCP converted the monthly FERS offset to a 28-day FERS offset and
determined that during the period December 19 to 31, 2016 an overpayment existed in the amount
of $363.68, for the period January 1 to November 30, 2017 an amount of $9,559.80, from
December 1, 2017 to November 30, 2018 an amount of $10,655.13, from December 1, 2018 to
January 31, 2019 an amount of $1,860.62.
In a preliminary overpayment determination dated June 5, 2019, OWCP advised appellant
that she had received an overpayment of compensation in the amount of $22,439.23, for the period
4

Appellant’s Notification of Personnel Action (Form SF-50) dated July 31, 2017, also listed her retirement coverage
as FERS.
5
By decision dated February 4, 2019, OWCP granted appellant a schedule award for 22 percent permanent
impairment of the right arm and 20 percent permanent impairment of the right leg. The period of the award, equivalent
to 126.24 weeks of compensation, ran from February 1, 2019 to July 3, 2021. Appellant’s wage-loss compensation
payments were suspended January 31, 2019, during the period of the schedule award.

2

December 19, 2016 through January 31, 2019, because compensation was not reduced by the
FERS/FECA offset. It found that appellant was without fault in creating the overpayment because
she relied on misinformation given in writing by OWCP or another government agency which she
had reason to believe was connected with the administration of her benefits, and there was no
reason to believe that she knew, or should have known, the proper course of action to be followed.
Appellant was informed that, if she believed the overpayment should be waived, she should
complete an overpayment recovery questionnaire (Form OWCP-20) and submit detailed
supporting financial documentation within 30 days.
On June 27, 2019 appellant completed an overpayment action request form. She indicated
that she wished to contest the overpayment, disagreed that an overpayment occurred, disagreed
with the amount of the overpayment, and requested a waiver because she was found to be without
fault in the creation of the overpayment. Appellant submitted a statement explaining her work
history and describing the November 3, 2016 injury. She noted that her husband was killed in a
farm accident in 2007, that she was able to care for herself, but she was unable to drive, required
help to complete household chores, and relied on her family for care. No additional evidence was
received.
By decision dated January 10, 2020, OWCP finalized the June 5, 2019 overpayment
determination in the amount of $22,439.23, for the period December 19, 2016 through
January 31, 2019. It found that appellant was without fault in the creation of the overpayment, but
denied waiver of recovery of the overpayment as she had not provided any financial information
regarding her income and expenses. OWCP requested that appellant forward recovery of the
$22,439.23 overpayment in full within 30 days.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty.6 Section 8116 limits the right of an employee to receive
compensation. While an employee is receiving compensation, he or she may not receive salary,
pay, or remuneration of any type from the United States.7
Section 10.421(d) of OWCP’s implementing regulations requires OWCP to reduce the
amount of compensation by the amount of any SSA age-related retirement benefits that are
attributable to the employee’s federal service.8 FECA Bulletin No. 97-09 states that FECA
benefits have to be adjusted for the FERS portion of SSA benefits because the portion of the SSA
benefit earned as a federal employee is part of the FERS retirement package, and the receipt of
FECA benefits and federal retirement concurrently is a prohibited dual benefit.9

6

5 U.S.C. § 8102(a).

7

Id. at § 8116.

8

20 C.F.R. § 10.421(d); see J.R., Docket No. 17-0181 (issued August 12, 2020); L.W., Docket No. 19-0787 (issued
October 23, 2019); S.M., Docket No. 17-1802 (issued August 20, 2018).
9

FECA Bulletin No. 97-09 (February 3, 1997); see also N.B., Docket No. 18-0795 (issued January 4, 2019).

3

ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount of
$22,439.23, for the period December 19, 2016 through January 31, 2019, for which she was not at
fault, because she concurrently received FECA wage-loss compensation benefits and SSA agerelated retirement benefits without an appropriate offset.
OWCP paid appellant FECA wage-loss compensation from December 19, 2016, until
February 1, 2019 when she received a schedule award. However, it paid her wage-loss
compensation until January 31, 2019, without offsetting the portion of the SSA age-related
retirement benefits due to her federal service. As discussed, a claimant cannot receive both
compensation for wage loss and the portion of SSA age-related retirement benefits that are
attributable to federal service for the same period.10 Appellant received SSA age-based retirement
benefits based on her federal service concurrently with disability compensation from OWCP
without an appropriate offset and thus received an overpayment of compensation. The record
establishes fact of overpayment.
To determine the amount of the overpayment, OWCP must calculate the portion of the
SSA benefits that were attributable to federal service. It received documentation from SSA
providing appellant’s SSA rate with FERS and without FERS for the period December 19, 2016
through January 31, 2019. OWCP calculated the amount that OWCP should have offset during
the relevant period based on the information provided by SSA. It modified the amount of the
overpayment by reducing appellant’s monthly SSA benefit attributable to federal service to a 28day benefit, which was then subtracted from appellant’s FECA benefits, which she received every
28 days. No contrary evidence was provided. The Board has reviewed OWCP’s calculation of
benefits for the period December 19, 2016 through January 31, 2019, and finds that an
overpayment of compensation in the amount of $22,439.23 was created.11
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an overpayment must be recovered unless “incorrect
payment has been made to an individual who is without fault and when adjustment or recovery
would defeat the purpose of [FECA] or would be against equity and good conscience.”12 Thus, a
finding that appellant was without fault does not automatically result in waiver of the overpayment.
OWCP must then exercise its discretion to determine whether recovery of the overpayment would
defeat the purpose of FECA or would be against equity and good conscience.13
According to 20 C.F.R. § 10.436, recovery of an overpayment would defeat the purpose of
FECA if recovery would cause hardship because the beneficiary needs substantially all of his
income (including compensation benefits) to meet current ordinary and necessary living expenses,
and also, if the beneficiary’s assets do not exceed a specified amount as determined by OWCP
10

Id.; see also L.G., Docket No. 19-1274 (issued July 10, 2020).

11

LG., id.; R.B., Docket No. 19-0571 (issued June 12, 2020).

12

5 U.S.C. § 8129.

13

L.S., 59 ECAB 350 (2008).

4

from data provided by the Bureau of Labor Statistics.14 Section 10.437 provides that recovery of
an overpayment is considered to be against equity and good conscience when an individual who
received an overpayment would experience severe financial hardship attempting to repay the debt;
and when an individual, in reliance on such payments or on notice that such payments would be
made, gives up a valuable right, or changes his position for the worse.15 To establish that a valuable
right has been relinquished, it must be shown that the right was in fact valuable, that it cannot be
regained and that the action was based chiefly or solely in reliance on the payments or on the notice
of payment.16
OWCP’s regulations provide that the individual who received the overpayment is
responsible for providing information about income, expenses, and assets as specified by OWCP.
This information is needed to determine whether or not recovery of an overpayment would defeat
the purpose of FECA or be against equity and good conscience. The information is also used to
determine the repayment schedule, if necessary.17 Failure to submit the requested information
within 30 days of the request will result in a denial of waiver of recovery, and no further request
for waiver shall be considered until the requested information is furnished.18
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the overpayment.
OWCP found that appellant was without fault in the creation of the overpayment of
compensation. The fact that a claimant is without fault, however, does not preclude OWCP from
recovering the overpayment.19 Waiver is only possible if recovery would defeat the purpose of
FECA or be against equity and good conscience.20 Appellant, however, did not provide the
required financial documentation to OWCP.21
In its preliminary determination dated June 5, 2019, OWCP explained the importance of
providing the completed overpayment recovery questionnaire (Form OWCP-20) and supporting
financial documentation. It advised appellant that it would deny waiver of recovery if she failed
to furnish the requested financial information within 30 days. No additional evidence was
received. As a result, OWCP did not have the necessary financial information to determine
whether waiver of recovery of the overpayment would defeat the purpose of FECA or would be
14

20 C.F.R. § 10.436.

15

Id. at § 10.437.

16

Id. at § 10.437(b)(1).

17

Id. at § 10.438(a); see R.L., Docket No. 19-1786 (issued July 6, 2020); M.S., Docket No. 18-0740 (issued
February 4, 2019).
18

Id. at § 10.438(b).

19

See L.D., Docket No. 19-0606 (issued November 21, 2019); R.B., Docket No. 15-0808 (issued October 26, 2015).

20

Supra note 14; J.C., Docket No. 19-0122 (issued June 11, 2019).

21
Id. at § 10.438(b); M.D., Docket No. 19-1500 (issued February 24, 2020); T.J., Docket No. 19-1242 (issued
January 13, 2020).

5

against equity and good conscience.22 It was, therefore, required to deny waiver of recovery of
the overpayment.23
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount of
$22,439.23, for the period December 9, 2016 through January 31, 2019, for which she was not at
fault, because she concurrently received FECA wage-loss compensation benefits and SSA agerelated retirement benefits without an appropriate offset. The Board further finds that OWCP
properly denied waiver of recovery of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the January 10, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 31, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

22

See E.M., Docket No. 19-0857 (issued December 31, 2019).

23

Supra note 18.

6

